                                          Case 4:20-cv-01513-PJH Document 45 Filed 03/04/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      STEVEN M.,
                                                                                       Case No. 20-cv-01513-PJH
                                  8                   Plaintiff,

                                  9             v.                                     ORDER RE MOTION TO SEAL AND
                                                                                       FOR SUPPLEMENTAL BRIEFS
                                  10     UNITED BEHAVIORAL HEALTH,
                                                                                       Re: Dkt. No. 32, 35
                                  11                  Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Defendant United Behavioral Health’s motion for summary adjudication to

                                  15   establish the standard of review came on for hearing before this court on March 4, 2021.

                                  16   Defendant appeared through its counsel, Courtney C. Hill. Plaintiff appeared through his

                                  17   counsel, Katie J. Spielman.

                                  18         First, with regard to this motion, the parties must submit for the court’s approval a

                                  19   protective order regarding the sharing and use of both the Administrative Services

                                  20   Agreement (Exhibit B to Hill Dec., Dkt. 40-7) and the Behavioral Health Services

                                  21   Agreement (Exhibit C to Hill Dec., Dkt. 40-8) for purposes of the present motion for

                                  22   summary adjudication. The court will determine the duration of the protective order after

                                  23   this motion is resolved. The stipulated protective order must be submitted on or before

                                  24   March 11, 2021. The parties should consult section two of this court’s “Standing Order

                                  25   Regarding Protective Orders and ESI Orders” prior to submission.

                                  26         Within one week following submission of the protective order to the court, plaintiff

                                  27   shall submit a supplemental opposition brief not to exceed ten (10) pages, which

                                  28   addresses the impact of the two agreements on the standard of review. Within one week
                                          Case 4:20-cv-01513-PJH Document 45 Filed 03/04/21 Page 2 of 2




                                  1    following submission of plaintiff’s supplemental brief, defendant may submit a

                                  2    supplemental response brief not to exceed five (5) pages.

                                  3          Second, the court DENIES defendant’s administrative motion to seal the

                                  4    administrative record, except any personal and medical information of plaintiff and his

                                  5    family may remain redacted. The court DENIES defendant’s administrative motion to

                                  6    seal the Administrative Services Agreement (Dkt. 40-7) and the Behavioral Health

                                  7    Services Agreement (Dkt. 40-8).

                                  8          IT IS SO ORDERED.

                                  9    Dated: March 4, 2021

                                  10                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  11                                               United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
